OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on June 27, 1939.
In this- proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred to hear and report and the respondent cross-moves to confirm in part and disaffirm in part said report.
The referee sustained, inter alia, the following charges of misconduct: improperly asserting an attorney’s retaining lien against an escrow account for alleged legal services rendered to a client; failing to maintain a ledger book or similar record as required by the rules of this court; and testifying falsely under oath that he had never been convicted of a crime when he had been convicted of a violation *373of section 511 of the Vehicle and Traffic Law. One allegation of misconduct was specifically not sustained by the referee.
After reviewing all of the evidence, we are in agreement with the report of the referee except insofar as he sustained charge number two. Petitioner’s motion to confirm the referee’s report and the respondent’s cross motion are granted in part and denied in part in accordance with the foregoing.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration certain mitigating circumstances, including respondent’s age and health. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Lazer and O’Connor, JJ., concur.